Citation Nr: 0715005	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  94-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for vasovagal syncope.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Newark, New Jersey.

The Board issued a decision in this matter in December 1999 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2001, a 
Joint Motion for Partial Remand (motion) was submitted to the 
Court that was granted the following month.  The issue of 
entitlement to service connection for PTSD was returned to 
the Board for appellate review but remanded for additional 
development in December 2003.  The requested development is 
now complete and this matter is again before the Board for 
review.

The initial rating claim is the subject of the REMAND portion 
of this decision and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

While competent medical evidence contains diagnoses of PTSD 
linked to alleged in-service stressors identified by the 
noncombat veteran, the probative evidence of record fails to 
independently corroborate the alleged stressors to which the 
diagnoses have been linked.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.304, 3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The Court in Dingess/Hartman 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to VCAA enactment.  
Indeed, the Board issued a final decision on this claim prior 
to the VCAA enactment.  However, the PTSD issue in the Board 
decision was vacated by the Court and remanded for 
application of the VCAA.  The Board issued a letter to the 
veteran in October 2002 which clearly and specifically 
informed him of the evidence required to substantiate his 
PTSD claim as well as informed him of his and VA's 
responsibilities for obtaining evidence.  The letter informed 
him that it was his responsibility to provide enough 
information for his claimed stressors to be verified.  He was 
requested to provide information and evidence pertinent to 
the appeal to VA.  

In May and June 2006 the AOJ issued letters to the veteran by 
which he was informed of the evidence used to determine a 
potential disability rating and potential effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  See 
Pelegrini v. Principi, 14 Vet. App. 412 (2004).  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Indeed, as noted above, the unfavorable AOJ decision that is 
the basis of this appeal was decided prior to VCAA enactment.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was given after the 
first AOJ adjudication of the claim, the claim was 
readjudicated thereafter, and a Supplemental Statement of the 
Case was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to him.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records as well as post-service 
VA medical records.  Private medical records and Social 
Security Administration (SSA) records have also been 
associated with the claims file.  After partial verification 
of an alleged stressor, the veteran was scheduled for a VA 
examination.  The veteran was notified of the importance of 
reporting for his schedule examination by letter in May 2006.  
See also May 2006 notice of appointment letter.  The veteran 
reported to the VA medical facility in June 2006 but did not 
present for his psychiatric examination.  See June 2006 VA 
examination cancellation form.  

The veteran was scheduled for another psychiatric examination 
in August 2006 of which he was notified by letter the 
preceding month.  See also June 2006 letter reminding the 
veteran of the importance of reporting for scheduled VA 
examination and that the failure to do so may result in the 
denial of his claim.  The veteran again failed to report for 
his scheduled psychiatric examination.  It is clear from the 
veteran's VA treatment records that when he has not shown for 
scheduled treatment appointments he has contacted VA.  He did 
not do so for his failure to report for the examination 
scheduled in connection with this appeal.  As he has not 
shown good cause for failing to report, the Board must decide 
the veteran's claim based on the current evidence of record.  
See 38 C.F.R. § 3.655 (2006).

The claims file contains the veteran's statements in support 
of his appeal as well as transcripts of testimony given at 
hearings.  In July 1999, the veteran testified at a hearing 
before a Veterans Law Judge (VLJ), formerly known as a Member 
of the Board.  The VLJ who holds a hearing is required to 
participate in making the final determination of the claim.  
38 C.F.R. § 20.707 (2006).  The VLJ who conducted the July 
1999 hearing is no longer employed at the Board.  The veteran 
was so notified via letter in March 2002 correspondence and 
of his right to another hearing which he declined in June 
2002.

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record.  The VA treatment 
records reference emergency room visits at a private medical 
facility.  However, the VA records indicate these visits were 
in association for conditions other than PTSD.  Also, the 
veteran has not authorized VA to obtain any such records.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.

Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Absent any independent supporting 
clinical evidence from a physician or other medical 
professional, "[t]he veteran's own statements expressing his 
belief that his disabilities are service connected . . . are 
not probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2006).  

Upon his discharge from active duty, the veteran was 
clinically evaluated as psychiatrically normal.  See July 
1975 report of medical examination for separation.  Competent 
medial evidence of record clearly indicates the veteran is 
currently suffering from a psychiatric disorder.  Some 
medical professionals have diagnosed PTSD as the result of 
stressors reported to them by the veteran.  See also June 
1992 SSA determination notice (veteran disabled for SSA 
purposes due to a primary diagnosis of PTSD); but see 
December 1991 VA progress note (containing diagnosis of 
anxiety disorder and notation that PTSD was not 
demonstrated).  The issue be determined is whether the 
evidence of record verifies the veteran's claimed in-service 
stressors to which the diagnoses of PTSD have been linked.  
See Sizemore v. Principi, 18 Vet. App. 264, 275 (2004) 
(whether an in-service stressor has been verified is a matter 
of determination by the Board and is not a medical matter).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2006).  The ordinary meaning 
of the phrase "engaged in combat with the enemy" requires 
that the veteran has taken part in a fight or encounter with 
a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam during the Vietnam Era.  
His initial military occupational specialty (MOS) was that of 
a military dog handler.  Following an episode of syncope, he 
was determined no longer able to meet the physical 
qualifications required for service in the security police 
career field and his MOS was changed to administrative 
specialist/clerk typist.  The awards and decorations listed 
on his Department of Defense Form 214 and elsewhere in his 
service records do not indicate he was involved in combat.  
It should be noted that merely serving in a combat zone is 
not the same as engaging in combat with the enemy.  See 
VAOPGCPREC 12-99 (Oct. 1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  As there is no official or corroborative 
indication the veteran engaged in combat with the enemy, 
independent verification of the stressors reported by the 
veteran must be shown.

In March 2005 VA requested verification of a potential 
stressor specifically identified by the veteran.  The 
historical reports verified that on August 30, 1970, the base 
at which the veteran was assigned received seven rounds 
during a standoff and "sapper" attack, at which time two 
personnel were injured.  A satchel charge was thrown into the 
dispatch office and exploded which resulted in one service 
member being hospitalized while the others were treated for 
minor fragment wounds and released.  As previously indicated, 
the veteran was scheduled for two VA examinations to clarify 
whether he had a diagnosis of PTSD linked to the verified 
stressor.  See 38 C.F.R. § 3.304 (2006).  He did not show 
good cause for failing to report for the examinations and his 
claim must be evaluated on the current evidence of record, 
which does not contain competent evidence of a diagnosis 
linked to the August 1970 incident.

As opposed to one service member being hospitalized and 
others being treated for minor fragment wounds, the veteran 
has reported to medical providers that seven guys were 
killed.  See, e.g. June 2002 VA mental disorders examination 
report.  Since the veteran did not report for the scheduled 
VA examinations, the Board cannot determine whether the 
difference in the verified story, while significantly 
different factually from that alleged by the veteran, may or 
may not have impacted the diagnosis of PTSD.  The medical 
evidence, correspondence, and testimony by the veteran also 
shows that he has alleged that while in Vietnam he saw girls 
being raped and saw numerous civilians killed.  The veteran 
has provided no specific information regarding these alleged 
stressors such that any independent corroboration could be 
done.

The veteran additionally reported to mental health providers 
that as a part of his duties in the military he had to 
fingerprint dead bodies.  See August 1990 mental hygiene 
clinic intake evaluation; see also November 1993 hearing 
transcript.  The veteran also testified in November 1993 that 
he worked in intelligence after his MOS was changed for the 
remainder of his tour in Vietnam and was sent all over doing 
raids and plotting maps of Vietcong movements.  As indicated, 
his service records show the veteran's MOS was changed to 
that of administrative specialist/clerk typist.  In May 1993 
the veteran, in connection with a claim of entitlement to 
service connection for syncope, indicated that after his MOS 
was changed he was put in an air-conditioned room and 
basically did nothing for the remainder of his period of 
service due to his periods of unconsciousness.  This markedly 
contrasts the statements he has given in connection with his 
PTSD claim but is more congruent with his service records.  
As such, the Board does not find the veteran's statements and 
testimony regarding his duties after his MOS was changed, as 
given in connection with this claim and to mental health 
professionals, to be credible or probative to his claim.

In correspondence and testimony the veteran indicated he 
worked at an orphanage during his off-duty hours at which 
time he indicates he was exposed to hundreds of dead babies.  
His psychiatric treatment records refer to a particular 
incident of a young orphan the veteran called "Gunner."  A 
March 1992 medical record indicates the veteran reported the 
Vietcong told Gunner to shoot the veteran but when he 
refused, Gunner was killed.  A January 1998 VA progress note 
reflects the veteran stated Gunner had been inducted into the 
Vietcong.  At the June 2000 VA examination the veteran 
reported that Gunner was killed when he was saying goodbye to 
him.  See also November 1993 hearing transcript.  The Board 
fails to find the veteran's statements credible and probative 
evidence of the alleged stressor as the story evolved over 
the years.  

As noted, the veteran has frustrated the efforts made on his 
behalf to substantiate his claim by failing to report for his 
scheduled VA examinations. As competent medical evidence does 
not link a diagnosis of PTSD to independently verified 
stressors, the Board must conclude that the weight of the 
evidence is against his claim of entitlement to service 
connection for PTSD.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  


ORDER

Service connection for PTSD is denied.


REMAND

In December 1999 the Board granted service connection for 
vasovagal syncope which was effectuated by the RO by a rating 
decision in January 2000.  A noncompensable disability rating 
was assigned effective the date of receipt of his claim.  The 
following month the veteran voiced disagreement with the 
assigned disability rating.  In Manlicon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
and the AOJ failed to issue a statement of the case (SOC), 
the Board should remand the matter for issuance of an SOC.  
Here, instead of issuing a SOC, the RO issued another rating 
decision.

Accordingly, this case is REMANDED for the following action:

After compliance with all due process 
concerns raised by the evidence of 
record, a SOC should be issued to the 
veteran concerning entitlement to an 
initial compensable disability rating for 
vasovagal syncope.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


